



Exhibit 10.1


AMENDMENT NO. 4
TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
Amendment No. 4 dated as of May 16, 2017 (this “Amendment”), between STERLING
NATIONAL BANK (the “Buyer”) and M/I FINANCIAL, LLC (the “Seller”).
RECITALS
The Buyer and the Seller are parties to that certain Amended and Restated Master
Repurchase Agreement, dated as of November 3, 2015 (as amended by Amendment No.
1, dated as of December 2, 2015, Amendment No. 2, dated as of August 8, 2016 and
Amendment No. 3, dated as of October 31, 2016, the “Existing Repurchase
Agreement”; as amended by this Amendment, the “Repurchase Agreement”).
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Existing Repurchase Agreement.
The Buyer and the Seller have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain other agreed upon revisions to the terms of the Existing Repurchase
Agreement.
Accordingly, the Buyer and the Seller hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:
SECTION 1.Maximum Purchase Price. Section 2 of Schedule 2 of the Existing
Repurchase Agreement is hereby amended by deleting the definition of “Maximum
Purchase Price” in its entirety and replacing it with the following:
“Maximum Purchase Price” shall mean $35,000,000.
SECTION 2.Representations and Warranties. Other than as previously disclosed to
Buyer, Seller hereby represents and warrants to the Buyer that it is in
compliance with all the terms and provisions set forth in the Existing
Repurchase Agreement on its part to be observed or performed, and that no Event
of Default has occurred and is continuing, and hereby confirms and reaffirms the
representations and warranties contained in Section 11 of the Existing
Repurchase Agreement.
SECTION 3.Conditions Precedent. This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:
3.1    Delivered Documents. On the Amendment Effective Date, the Buyer shall
have received the following documents, each of which shall be satisfactory to
the Buyer in form and substance:





--------------------------------------------------------------------------------





(a)this Amendment, executed and delivered by the duly authorized officers of the
Buyer and the Seller;
(b)the Commitment Fee in an amount equal to $22,916.69, incurred in connection
with the increase of the Maximum Purchase Price; and
(c)such other documents as the Buyer or counsel to the Buyer may reasonably
request.
SECTION 4.Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.
SECTION 5.Counterparts. This Amendment may be executed in any number of
counterparts each of which shall constitute one and the same instrument, and
each party hereto may execute this Amendment by signing any such counterpart.
Delivery of an executed counterpart of a signature page of this Amendment in
Portable Document Format (PDF) or by facsimile shall be effective as delivery of
a manually executed original counterpart of this Amendment.
SECTION 6.Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.
SECTION 7.GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE INTERNAL LAWS
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF.
[Remainder of page intentionally left blank]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.






STERLING NATIONAL BANK, as Buyer
By:    /s/ Eddie Othman
Name: Eddie Othman
Title: Senior Vice President


M/I FINANCIAL, LLC, as Seller
By:    /s/ Derek J. Klutch
Name: Derek J. Klutch
Title: President













